Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed on October 12, 2020.  Claims 1-13 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/20 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashley et al (USPN. 2006/0010170) in view of Reiter et al (USPN. 2011/0072198).

Regarding claims 1, 6 and 12, Lashley discloses,
6.    A data processing node comprising a processor (fig. 1), and
a memory configured to store computer readable instructions when performed by the processor instruct the data processing node to (fig. 1):
	determine that the data processing node needs to query a first page during a data query (fig. 1, page request from local buffer cache 112, par. 30);
	in response to determining that the data processing node needs to query the first page during the data query, determine that the first page is not in storage space of a database buffer of the data processing node (fig. 1, page request from local buffer cache 112, page not in cache, par. 30);
	in response to determining that the first page is not in the storage space of the database buffer of the data processing node, search a shared memory of the data processing node for a page X of the first page  (par. 30 and 46, page retrieved from storage 108 when not in local buffer, see also par. 9, cluster of nodes, shared cache in local node using local buffer, requested pages, note that pages are retrieved from the local buffer and then modified, see par. 6 with reference to OLTP type systems comprising tables use lock contention wherein page X in the prior art is a cached page from virtual replicated table into the local buffer cache, par. 9) but Lashley does not explicitly teach that page X is a summarized page as broadly defined in par. 34 of the instant publication.
	However, Reiter teaches a buffer module retrieves summary page from a storage device (abstract and figs. 4B and 6B, pars. 65-66, summary page, Reiter).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to use summary pages in Lashley 
	Lashley in view of Reiter teach,
skip performing a query operation on the first page when it is determined, according to the summary page, that target data of the data query cannot be on the first page (par. 9, locking page and accessing the local buffer based on a received request, Lashley); or
load the first page into the storage space of the database buffer when it is determined, according to the page digest, that target data of the data query may be on the first page, and traverse the first page to perform the data query (par. 9, page unlocking i.e., P-locks, by using the method of local buffer caching, retrieving and unlocking index across the cluster nodes and storages, Lashley).

2 and 7.    The data processing node according to claim 6, Lashley in view of Reiter teach, wherein the processor is further configured to:
determine, by the data processing node, a second page that needs to be eliminated from the storage space of the database buffer of the data processing node when a page needs to be eliminated because the storage space of the database buffer of the data processing node is insufficient, retain a PLock of the second page, generating a page digest of the second page, and eliminate the second page  (figs. 1 and 4B, par. 9, plurality of pages, locking page P-lock and par. 45, if page takes up space i.e., exists in another buffer, eliminating that page from the buffer and refreshing the page wherein remote P-locks are released, Lashley); or
when the data processing node holds a Plock of a third page, generate, by the data processing node, a page digest of the third page in the shared memory of the data processing node (pars. 9 and 45, multiple pages shared and generated, Lashley).

3 and 8.    The data processing node according to claim 6, Lashley in view of Reiter teach, wherein the processor is further configured to:
generate a page digest of the third page in the shared memory of the data processing node when the data processing node holds a Plock of a third page (par. 9, P-Locks and caching pages for data sharing within a cluster of nodes, Lashley).

9.    The data processing node according to claim 6, Lashley in view of Reiter teach, wherein the processor is further configured to:
release, by the data processing node, a PLock of the fourth page when the data processing node receives a message indicating a lock conflict on a fourth page, and invalidate a page digest of the fourth page, wherein the fourth page is a page buffered in the storage space of the database buffer of the data processing node, or the fourth page is a page that has been eliminated by the data processing node but whose PLock is still retained (figs. 1 and 4B, par. 9, plurality of pages, two, three or more pages, locking page P-lock , caching pages and unlocking and par. 45, if page takes up space  i.e., exists in another buffer hence causing a memory conflict, eliminating that page from the buffer and refreshing the page wherein remote P-locks are released, Lashley).

4, 10 and 13.    A data processing node comprising (fig. 1)
a processor (fig. 1), and
a memory configured to store computer readable instructions when performed by the processor instruct the data processing node to (fig. 1):
generate a page X/digest when the data processing node in an online transaction processing (OLTP) cluster holds a physical lock (Plock) of a first page (par. 9, cluster of nodes, shared cache in local node 
	However, Reiter teaches a buffer module retrieves summary page from a storage device (abstract and figs. 4B and 6B, pars. 65-66, summary page, Reiter).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to use summary pages in Lashley node processing system by storing summary page of a first page in local buffer (fig. 1, pars. 6 and 9, local buffer  to reduce overhead (fig. 1, pars. 6 and 9, Lashley).  One would have been motivated to reduce overhead.
determine, by the data processing node, a second page that needs to be eliminated from the storage space of the database buffer of the data processing node when a page needs to be eliminated because storage space of a database buffer of the data processing node is insufficient (pars. 43 and 45, removal of page from cache based on remote buffer); and
in response to determining the second page that needs to be eliminated from the storage space of the database buffer of the data processing node (par. 43, cleanup and unlocking):
retain a PLock of the second page (figs. 1 and 4B, par. 9, plurality of pages, locking page(s) P-lock and par. 45);
after retaining the Plock of the second page generate a page digest of the second page (pars. 43, page is modified, Lashley in view of figs. 4B and 6B, pars. 65-66, summary page, Reiter).  , 
after generating the page of the second page, eliminating the second page (pars. 27-29 and 45, delete operations and cleanup using locking , Lashley).


11.   Lashley in view of Reiter teach, data processing node according to claim 10, wherein the processor is further configured to:
release, by the data processing node, a PLock of the third page when the data processing node receives a message indicating a lock conflict on a third page, and invalidate a page digest of the third page, wherein the third page is a page buffered in the storage space of the database buffer of the data processing node, or the third page is a page that has been eliminated by the data processing node hut whose PLock is still retained  (figs. 1 and 4B, par. 9, plurality of pages, two, three or more pages, locking page P-lock and par. 45, if page takes up space i.e., exists in another buffer, eliminating that page from the buffer and refreshing the page wherein remote P-locks are released, Lashley).

Response to Arguments
Applicant's arguments filed 10/12/20 have been fully considered but they are not persuasive. See remarks below.

Applicant alleges that the prior art does not teach when a page is not in buffer, searching shared memory of the page for a page digest (claim 1).
Examiner disagrees.  Lashley teaches at par. 9 a cluster of nodes in shared cache in local node using local buffer responsive to requested pages.   When the pages are retrieved from the local buffer they can then be modified, see par. 6 with reference to OLTP type systems comprising tables.  Reiter teaches a buffer module retrieves summary page from a storage device (abstract and figs. 4B and 6B, pars. 65-66, summary page, Reiter).  
	Specifically, Lashley/Reiter combined teach in response to determining that the data processing node needs to query the first page during the data query, determine that the first page is not in storage 
	
Applicant alleges that the prior art does not teach “after generating the page digest of the second page, eliminate the second page” (claim 4).
Examiner disagrees. Lashley/Reiter teach modifying a page as requested (par. 43, Lashley).  After generating the page of the second page, by modifying the page, eliminating the second page (pars. 27-29 and 45, delete operations and cleanup using locking, Lashley).  Applicant alleges the prior arts deletion is due to storage on a remote buffer.  In response, the old page that has been modified is stored on a remote buffer but is removed because it is obsolete.  As such, all allegations are believed moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of page accessing using buffers:  
Lee (USPN. 2015/0134709): fig. 1, pars. 25-26, hybrid buffer.
USPN.  2008/0065644: pars. 16 and 197.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 22, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158